DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 10/06/2022 have been entered and fully considered.  Claims 1-9 and 11-20 are pending.  Claims 14-20 are withdrawn.  Claims 1-9 and 11-13 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,033,804 (“Doyle ‘804”).
Regarding claims 1, 7-9, and 11-13, Doyle discloses a polymer electrolyte membrane (Abstract).  Preferred polymers for use in the present invention are copolymers of TFE with up to 50 mol-% of a perfluorovinyl monomer having a pendant group represented by the formula: 
–(O–CF2CFR)aO–CF2CFR'SO3Li,
wherein R and R' are independently selected from F, Cl or a perfluorinated alkyl group having 1 to 10 carbon atoms, a=0, 1 or 2.  Most preferably, R is CF3, R' is F, and a=0 or 1. (col. 6, line 60 – col. 7, line 5).  This leads to a side chain of 2 or 5 carbons.  The electrolyte comprises a plasticizer, such as propylene carbonate (PC) and ethylene carbonate (EC) (Tables 1-3; cols. 20-22, in particular col. 22, lines 23-26).
 Doyle is silent regarding the polymer electrolyte comprising both a first ionomer including a short carbon chain of 1 to 3 carbons and a second ionomer including a long carbon chain of 4 to 7 carbons.  However, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, Doyle teaches a first lithiated perfluorosulfonic ionomer having a plurality of short side chains each including a short carbon chain of about 1 to 3 carbons (e.g. a carbon chain having 2 carbons) and a second lithiated perfluorosulfonic ionomer having a plurality long side chains each including a long carbon chain of about 4 to 7 carbons (e.g. a carbon chain having 5 carbons), individually.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine both ionomers for a composition to be used for the very same purpose (i.e. a polymer electrolyte).
Doyle does not expressly disclose the single-ion polymer includes 10 to 90 wt % of the first lithiated perfluorosulfonic ionomer, with a balance being the second lithiated perfluorosulfonic ionomer [claim 1] or the single-ion polymer includes an 80:20, 60:40, or 50:50 ratio by weight of the first and second lithiated perfluorosulfonic ionomers [claims 11-13, respectively].  However, Doyle teaches a lower equivalent weight, and therefore a shorter carbon chain, corresponds to higher conductivity and higher solvent absorption per unit weight of membrane than those of higher equivalent weight (col. 7, lines 33-41).  Doyle implies that higher solvent uptake may present an issue of structural integrity (Examples 35, 37, 46).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of the two ionomers to provide a balance between higher conductivity and structural integrity.  Moreover, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 2, modified Doyle discloses the polymer electrolyte of claim 1.  Doyle does not expressly disclose the first lithiated perfluorosulfonic ionomer has an equivalent weight of 600 to 900 g/mol.  However, Doyle discloses the perfluoro ion exchange polymer has an equivalent weight in the range of 600 to 1500 g/equivalent (col. 7, lines 29-32).  Doyle teaches a lower equivalent weight corresponds to higher conductivity and higher solvent absorption per unit weight of membrane than those of higher equivalent weight (col. 7, lines 33-41).  Doyle implies that higher solvent uptake may present an issue of structural integrity (Examples 35, 37, 46).  While the Office recognizes the difference in units disclosed by Doyle for equivalent weight and those in the instant claim, one of ordinary skill in the art would recognize that they are directly correlated based on their definitions.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the equivalent weight to provide high conductivity while balancing structural integrity.
Regarding claim 3, modified Doyle discloses the polymer electrolyte of claim 1.  Doyle does not expressly disclose the second lithiated perfluorosulfonic ionomer has an equivalent weight of at least 1000 g/mol.  However, Doyle discloses the perfluoro ion exchange polymer has an equivalent weight in the range of 600 to 1500 g/equivalent (col. 7, lines 29-32).  Doyle teaches a lower equivalent weight corresponds to higher conductivity and higher solvent absorption per unit weight of membrane than those of higher equivalent weight (col. 7, lines 33-41).  Doyle implies that higher solvent uptake may present an issue of structural integrity (Examples 35, 37, 46).  While the Office recognizes the difference in units disclosed by Doyle for equivalent weight and those in the instant claim, one of ordinary skill in the art would recognize that they are directly correlated based on their definitions.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the equivalent weight to provide high conductivity while balancing structural integrity.
Regarding claims 4-5, modified Doyle discloses the polymer electrolyte of claim 1.  It is deemed that a transference for lithium ions of about 0.80 to 1.00 [claim 4] and an electrochemical stability of up to 5.0 V [claim 5] are inherent characteristics and/or properties of the specifically disclosed membrane.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claim 6, modified Doyle discloses the polymer electrolyte of claim 1.  While Doyle is silent regarding the short carbon chain being 3 carbons, as discussed above, Doyle discloses a pendant group represented by the formula: 
–(O–CF2CFR)aO–CF2CFR'SO3Li,
wherein R and R' are independently selected from F, Cl or a perfluorinated alkyl group having 1 to 10 carbon atoms, a=0, 1 or 2.  Selection of a pendant group having 3 carbons amounts to a selection from among a finite number of identified predictable solutions each with a reasonable expectation of success based on the disclosure of the general formula.  Selection of a=0 and R' of a perfluorinated alkyl group having 1 carbon atom results in a carbon chain of 3 carbons.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a short carbon chain of 3 carbons because it amounts to selection from among a finite number of identified predictable solutions each with a reasonable expectation of success.

Response to Arguments
In view of the amendment to claims 1 and 4, the rejection of said claims under 35 USC 112(b) has been withdrawn.
Applicant's arguments filed 10/06/2022 regarding the rejection of claims 1-13 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues (pp. 6-7) that “copolymer A” and “copolymer B” of Doyle are not useful for the same purpose.  The Office respectfully disagrees.  As can be seen from the general disclosure of the polymer, each of the ionomers are useful as ion exchange polymers in lithium battery electrolyte membranes (col. 5, line 63 – col. 6, line 1; col. 6, line 40 – col. 7, line 17).  They are therefore useful for the same purpose.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  When combining these two ionomers, they must inherently be provided in a ratio.  Doyle provides motivation to optimize the ratio.  Doyle teaches a lower equivalent weight, and therefore a shorter carbon chain, corresponds to higher conductivity and higher solvent absorption per unit weight of membrane than those of higher equivalent weight (col. 7, lines 33-41).  Doyle implies that higher solvent uptake may present an issue of structural integrity (Examples 35, 37, 46).  Absent persuasive evidence of secondary considerations, such as unexpected results, it is the position of the Office that it would have been obvious to combine the two ionomers taught by Doyle in the claimed ratio for the reasons expressed above.
Applicant argues (pg. 7) that Doyle teaches away from combining “copolymer A” and “copolymer B.”  The Office notes that the absence of a teaching is not a teaching away.  While Doyle does not contain a teaching of a combination of the two ionomers, this is not a teaching away the combination.  (It is noted that Doyle does not state that Example 36 did not form a gel.)  It does not appear that formation of a gel or a lack thereof is a necessary feature of the invention of Doyle; it may be that Doyle is simply stating that despite such a high solvent uptake a gel was not formed.  The Office notes that Examples 35-37 are not in fact incapable of forming a free-standing membrane.  Doyle specifically states in Examples 35 and 37 that “[a]lthough solvent uptake was very high, a gel was not formed; the membrane retained its structural integrity.”  Emphasis added.  
Applicant argues (pg. 8) that the ionomers are not obvious to combine in a single-ion membrane.  The Office respectfully disagrees.  The fact that the lithium ion conductive ionomers have different properties is not by itself a reason not to combine.  In regard to solvent uptake, it is noted that Doyle describes solvent uptake as a key factor, though not the only factor, in determining the conductivity of the membrane (col. 19, lines 43-47).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues (pp. 8-9) that it would not be obvious to optimize the ratio.  As noted in the rejection, Doyle teaches a lower equivalent weight, and therefore a shorter carbon chain, corresponds to higher conductivity and higher solvent absorption per unit weight of membrane than those of higher equivalent weight (col. 7, lines 33-41).  Doyle implies that higher solvent uptake may present an issue of structural integrity (Examples 35, 37, 46).   Absent persuasive evidence of secondary considerations, such as unexpected results, it is the position of the Office that it would have been obvious to optimize the ratio of two ionomers based on the teachings of Doyle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727